
Exhibit 10.5

 
FIRST AMENDMENT TO BUNGE AGREEMENT – EQUITY MATTERS
 
THIS FIRST AMENDMENT TO BUNGE AGREEMENT – EQUITY MATTERS (“Amendment”) is made
and entered into this 17th day of June, 2010 by and between Bunge N.A. Holdings,
Inc., a Delaware corporation (“Bunge N.A.”) and Southwest Iowa Renewable Energy,
Inc., a Delaware corporation (“SIRE”).
 
RECITALS:
 
1.           SIRE executed in favor of Bunge N.A. that certain Bunge Agreement –
Equity Matters dated August 26, 2009 (the “Bunge Agreement”).
 
2.           Bunge N.A. and SIRE desire to amend the Bunge Agreement in certain
respects as hereinafter provided.
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Bunge N.A. and SIRE agree as follows:
 
1.           Section 1 of the Bunge Agreement is deleted and replaced in its
entirety with the following:
 
1.           Proceeds from Offerings.  During such time as Bunge N.A., or any
affiliate of Bunge N.A., owns Series U Units of SIRE, or holds any right to
acquire Series U Units pursuant to the terms of the Term Loan Note, SIRE shall
not sell or otherwise issue any membership interests or other equity interests
in SIRE or issue any debt securities of SIRE without (a) giving Bunge N.A. (or
its affiliate, as applicable) at least thirty (30) days prior written notice
thereof (“Offer Notice”), and (b) obtaining the consent and approval of SIRE’s
Directors and Members (in each case to the extent required by SIRE’s Third
Amended and Restated Operating Agreement dated July 17, 2009, as such may be
amended, supplemented or restated hereafter) to, and SIRE committing in writing
in favor of Bunge N.A. (or its affiliate, as applicable) to, apply seventy-six
percent (76%) of the proceeds received by SIRE from each such sale or issuance
of such membership interests or other equity interests or debt securities to
repurchase Series U Units from Bunge N.A. (or any applicable affiliate) at a
price no less than $3,000 per Series U Unit.  SIRE acknowledges that its
obligations to repurchase Series U Units pursuant to this section apply to all
Series U Units held by Bunge N.A., or an affiliate of Bunge N.A., as of the date
of the Offer Notice and any Series U Units which may be acquired by Bunge N.A.
or its affiliates after the date of the Offer Notice upon exercise of the rights
granted under the Term Loan Note.
 
2.           Section 2 of the Bunge Agreement is hereby amended by deleting the
following phrase in the second through fourth lines:
 
“(other than any Series C Units issued to ICM, Inc. pursuant to that certain
Series C Unit Issuance Agreement, as amended by a First Amendment dated March 7,
2007 and a Second Amendment dated August 1, 2009, and as may be further amended,
restated or supplemented from time to time)”
 

 
 
 
 

--------------------------------------------------------------------------------

 

and replacing such phrase with the following:
 
“(other than any Series C Units issued to ICM, Inc. pursuant to that certain
Negotiable Subordinated Term Loan Note issued by SIRE in favor of ICM, Inc.
dated June 17, 2010, as may be amended, restated or supplemented from time to
time).”
 
3.           Except as amended hereby, the Bunge Agreement remains in full force
and effect without change.
 
[SIGNATURE PAGE TO FOLLOW]
 

 
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment is executed on the date first above written.
 
 

  Southwest Iowa Renewable Energy, LLC
Bunge N.A. Holdings, Inc.
           By:  /s/ Brian T. Cahill
 
By:
/s/ David G. Kabbes    Name: Brian T. Cahill  Name: David G. Kabbes     Title:
President/CEO  Title: Vice President          


 
 


 


 


 


 


 


 


 


 


 


 


 


 
Signature page to First Amendment to Bunge Agreement – Equity Matters
 
 
 
 


 

